EBEL, Circuit Judge.
The Southern Utah Wilderness Afiance and a number of other organizations (collectively, SUWA) brought suit in the United States District Court for the District of Utah against the Bureau of Land Management (BLM), alleging, among other claims, that the BLM violated the Federal Land Policy and Management Act (FLPMA), 43 U.S.C. § 1701 et seq., and the National Environmental Policy Act (NEPA), 42 U.S.C. § 4321 et seq., by not properly managing off-road vehicle and/or off-highway vehicle (collectively, ORV) use on federal lands that had been classified by the BLM as Wilderness Study Areas (WSAs) or as having “wilderness qualities.” SUWA sought relief under the Administrative Procedure Act (APA), 5 U.S.C. § 551 et seq., claiming that the BLM should be compelled under § 706(1) of the APA to carry out mandatory, nondiscretionary duties required by the FLPMA and NEPA. See 5 U.S.C. § 706(1). The district court rejected SUWA’s arguments and dismissed the relevant claims for want of subject matter jurisdiction. In reaching this conclusion, the district court reasoned that as long as an agency is taking some action toward fulfilling mandatory, nondis-cretionary duties, agency action may not be compelled pursuant to § 706(1). The district court also suggested that the BLM could not be compelled to comply with provisions in a land use plan (LUP) promulgated pursuant to the FLPMA unless or until the BLM undertook or authorized an “affirmative projeet[]” that conflicted with a specific LUP requirement. Finally, the court concluded that the BLM did not abuse its discretion in determining that a supplemental Environmental Impact Statement (SEIS) was not necessary based on new information about increased ORV use.
Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we REVERSE and REMAND. Our remand, however, is a narrow one, concluding only that the district court erred in dismissing this case for lack of subject matter jurisdiction and in con-*1223eluding, at the motion to dismiss stage, that SUWA failed to state a claim that the BLM had a duty to consider a SEIS based on new circumstances. The merits of the claim will need to be addressed on remand.

I.Procedural Background

On October 27, 1999, SUWA filed suit in the district court alleging that the BLM had “failed to perform its statutory and regulatory duties” by not preventing harmful environmental effects associated with ORV use. On November 24, 1999, a group of ORV users (the Recreationists) filed a motion to intervene in the suit, which the district court subsequently granted. Two months after the district court allowed the Recreationists to intervene, SUWA filed a second amended complaint that asserted ten causes of action against the BLM and that sought to have the court compel agency action under § 706(1) of the APA. Three of these claims — that the BLM failed to comply with the FLPMA, refused to implement provisions of various land management plans, and did not take a “hard look” under NEPA at increased ORV use — are relevant to this appeal and will be discussed individually below.
SUWA then moved for a preliminary injunction “to protect nine specific areas from further ORV damage.” The Recreationists responded to this motion by arguing that the claims were not actionable under § 706(1) and should be dismissed under Rule 12(b)(1) of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction. On December 22, 2000, the district court denied SUWA’s preliminary injunction request and granted the BLM’s motion to dismiss. The court then certified the dismissed claims as final judgments under Rule 54(b) of the Federal Rules of Civil Procedure, and this appeal followed.1

II.Standard of Review

A district court’s dismissal of claims under Rule 12(b)(1) is reviewed de novo. United Tribe of Shawnee Indians v. United States, 253 F.3d 543, 547 (10th Cir.2001); SK Fin. v. La Plata County, 126 F.3d 1272, 1275 (10th Cir.1997). Any factual determinations made by the district court in making its jurisdictional ruling are reviewed for clear error. United Tribe, 253 F.3d at 547.

III.FLPMA Claim under § 706(1) of the APA

SUWA’s first argument on appeal is that the district court’s conclusion that § 706(1) of the APA did not give it subject matter jurisdiction over its FLPMA-based claims was erroneous. The core of SUWA’s argument is that the FLPMA imposes a mandatory, nondiscretionary duty on the BLM to manage WSAs in such a way that their wilderness values are not impaired. *1224Ongoing ORV use, they allege, is impairing these values, and, therefore, they claim that the BLM must be compelled to prevent impairment caused by ORV use. For the reasons discussed below, we conclude that the BLM has a mandatory, nondiscre-tionary duty to manage the WSAs in accordance with the FLPMA’s nonimpairment requirement. We further conclude that, on the record before us, SUWA has presented a colorable claim that the BLM’s present management of the disputed WSAs may be violating the FLPMA’s mandate. Consequently, we reverse the district court’s dismissal of SUWA’s “non-impairment claim” for want of subject matter jurisdiction under § 706(1).
A. FLPMA
In 1976, Congress enacted the FLPMA, a “complex” and “comprehensive” statute that created a “versatile framework” for governing the BLM’s management of public lands. Rocky Mountain Oil & Gas Ass’n v. Watt, 696 F.2d 734, 737-38 (10th Cir.1982). The Act required that the Secretary of the Interior “prepare and maintain on a continuing basis an inventory of all public. lands and their resource and other values.” 43 U.S.C. § 1711(a); see Utah v. Babbitt, 137 F.3d 1193, 1198 (10th Cir.1998); Rocky Mountain Oil & Gas, 696 F.2d at 740. During this inventory process, the Secretary was to identify “roadless areas of five thousand acres or more and roadless islands of the public lands” that possessed “wilderness characteristics.” 2 43 U.S.C. § 1782(a). The process of identifying lands as having wilderness characteristics involved two steps. First, the BLM conducted an “initial inventory,” during which it “identif[ied] wilderness inventory units, which were defined as roadless areas of 5000 acres or more that may have wilderness characteristics.” Utah, 137 F.3d at 1198 (internal quotation marks omitted; emphasis added). After completing this initial inventory, the BLM then conducted an “intensive inventory of these units to determine whether the units possessed wilderness characteristics.” Id. (internal quotation marks omitted). Areas found by the BLM to possess wilderness characteristics were then designated by the BLM as Wilderness Study Areas, or WSAs.3 Id; Sierra Club v. Hodel, 848 F.2d 1068, 1085 (10th Cir.1988), overruled on other grounds by Vill. of Los Ranchos de Albuquerque v. Marsh, 956 F.2d 970 (10th Cir.1992) (en banc). The Act mandated that, within fifteen years of the FLPMA’s enactment, the Secretary review the WSAs and recommend to the President which WSAs would be suitable for “preservation as wilderness.” 43 U.S.C. § 1782(a). The FLPMA required that, two years after receiving the Secretary’s report, the President submit to Congress “his recommendations *1225with respect to designation as wilderness of each such area.” § 1782(b).
The FLPMA, however, provides that only Congress may actually designate land for wilderness preservation. Id. Consequently, until Congress either affirmatively designates or expressly rejects a particular WSA for wilderness preservation, the FLPMA mandates that the BLM “shall continue to manage” the WSAs “in a manner so as not to impair the suitability of such areas for preservation as wilderness.” § 1782(c) (emphasis added); see also Hodel, 848 F.2d at 1085 (explaining the BLM’s obligation to preserve WSAs); Sierra Club v. Clark, 774 F.2d 1406, 1408 (9th Cir.1985) (discussing how areas designated for preservation must not be impaired). Thus, once land is designated as an WSA, the FLPMA imposes an immediate and continuous obligation on the BLM to manage such parcels in such a way that they will remain eligible for wilderness classification should Congress decide to designate the areas for permanent wilderness preservation.4 Hodel, 848 F.2d at 1085; Interim Management Policy for Lands Under Wilderness Review (IMP) at 5 (Aplt.App. at 192).
B. 706(1) of the APA
Section 706(1) of the APA provides that federal courts “shall” “compel agency action unlawfully withheld or unreasonably delayed.”5 5 U.S.C. § 706(1); see also *1226Forest Guardians v. Babbitt, 174 F.3d 1178, 1187 (10th Cir.1999) (“Through § 706 Congress has stated unequivocally that courts must compel agency action unlawfully withheld or unreasonably delayed” (emphasis added).); Marathon Oil Co. v. Lujan, 937 F.2d 498, 500 (10th Cir.1991) (“Administrative agencies do not possess the discretion to avoid discharging the duties that Congress intended them to perform.”).
Under either the “unreasonably delayed” or “unlawfully withheld” prongs of § 706(1), federal courts may order agencies to act only where the agency fails to carry out a mandatory, nondiscretionary duty.6 Forest Guardians, 174 F.3d at 1187-88. By contrast, if a duty is not mandated, or if an agency possesses discretion over whether to act in the first instance, a court may not grant relief under § 706(1). Id. at 1187-89.
Importantly, compelling agency action is distinct from ordering a particular outcome. Courts have regularly held that an agency may be required to take action and make a decision even if the agency retains *1227ultimate discretion over the outcome of that decision. In Mt. Emmons Mining Co. v. Babbitt, 117 F.3d 1167 (10th Cir.1997), for example, this court rejected the Secretary of the Interior’s claim that he could not be compelled to process a mining patent application because it was not clear that the parties were “unquestionably entitled to a patent.” Id. at 1172. Instead, we held that the Secretary could be ordered to comply with statutorily-mandated processing requirements even if the Secretary ultimately had discretion over whether to approve the application. Id.; see also Marathon Oil, 937 F.2d at 500 (upholding district court order to process applications but reversing order instructing approval of applications as exceeding court’s authority); Estate of Smith v. Heckler, 747 F.2d 583, 591 (10th Cir.1984) (ordering the Secretary of Health and Human Services to promulgate regulations).
C. Analysis of FLPMA Claim
SUWA acknowledges that the BLM possesses considerable discretion over how it might address activity causing impairment. Nonetheless, SUWA argues that the BLM can be ordered to comply with the FLPMA’s nonimpairment mandate, even if the BLM retains discretion over the means of prevention.
The BLM and the Recreationists respond by offering several reasons as to why ORV use in the relevant lands is not subject to § 706(1) review and cannot be considered impairment. First, they argue that the IMP’S nonimpairment mandate “affords BLM discretion in not only how it will act, but also whether it will act,” thus removing the agency’s inactions from review under § 706(1). Second, the Appel-lees, particularly the BLM, contend that § 706(1) may only be invoked where “final, legally binding actions ... have been unlawfully withheld or unreasonably delayed.” Third, assuming the BLM has a mandatory duty to prevent ORV-caused impairment, they argue that SUWA’s claim is, in reality, a challenge to the sufficiency of the BLM’s efforts to prevent impairing activity caused by ORV use rather than a claim that the BLM has failed to act. Undertaking our de novo review, we first address' the arguments raised by the BLM and the Recreationists.
1. Discretion under Nonimpairment Mandate
As touched on above, the BLM first argues that the district court’s dismissal of SUWA’s impairment for lack of subject matter jurisdiction claims was proper because the BLM has “considerable discretion ... to determine both what constitutes impairment and what action to take if it finds that impairment is occurring or is threatened.”
The BLM’s argument, however, misses the narrow jurisdictional issue presented on appeal, i.e., whether the BLM has a nondiscretionary, mandatory duty that it may be compelled to carry out under § 706(1). Neither side seriously disputes that the BLM has such a duty under the FLPMA, which mandates that the BLM manage WSAs in such a way as not to impair their wilderness values. See 43 U.S.C. § 1782(c). In this case, the district court conceded that SUWA offered color-able evidence suggesting that ongoing ORV activity in the WSAs has seriously impaired the wilderness values of the WSAs at issue, acknowledging in its decision that SUWA had “presented significant evidence about the alleged impairment that is occurring in the WSAs due to ORV use.”
Certainly, the BLM is correct in arguing, as it does on appeal and as it did before the district court, that we must give considerable deference to its interpretation of the nonimpairment mandate, see Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d *1228405 (1994); Lamb v. Thompson, 265 F.3d 1038, 1047 (10th Cir.2001); Kurzet v. Comm’r, 222 F.3d 830, 844 (10th Cir.2000), particularly as laid out in the Interim Management Policy for Lands Under Wilderness Review (IMP), a BLM-promulgated regulation that significantly interprets the FLPMA’s nonimpairment mandate. See Hodel, 848 F.2d at 1087; Rocky Mountain Oil & Gas, 696 F.2d at 745. As we have previously explained, as long as “an agency’s interpretation of its own regulations does not violate the Constitution or a federal statute, it must be given controlling weight unless it. is plainly erroneous or inconsistent with the regulation.” Mission Group Kan., Inc. v. Riley, 146 F.3d 775, 780 (10th Cir.1998) (internal quotation marks omitted). Similarly, the BLM is correct that, to the extent the IMP and the FLPMA give it substantial discretion in deciding how it will implement the FLPMA’s nonimpairment mandate and address potentially impairing activities, a court’s ability to compel it to take specific steps to prevent impairment is curtailed, see, e.g., Mt. Emmons, 117 F.3d at 1172; Marathon Oil, 937 F.2d at 500, a point SUWA concedes.
The BLM’s arguments, however, go to the merits of the present suit, and to the possible remedy if impairment is found, not to whether federal courts possess subject matter jurisdiction under the APA to order the BLM to comply with ■ the FLPMA’s nonimpairment mandate. The BLM seems to confuse the principle that, when deciding whether an area is being impaired, courts must give deference to the BLM’s interpretation of the FLMPA’s nonimpairment mandate, with the statutory standard making the nonimpairment obligation mandatory. Similarly, the BLM appears at times to assume erroneously that because it possesses discretion over the implementation of the nonimpairment mandate, the nonimpairment obligation is itself wholly discretionary. We do not address on this appeal whether ORV use in the region is impairing the WSA’s wilderness values. Upon remand, the district court will have to address that issue after analyzing the evidence before it and giving appropriate deference to the IMP. Such deference and discretion do not, however, immunize the BLM from its clear, nondis-cretionary duty “to manage such lands ... so as not to impair the suitability of such areas for preservation as wilderness,” 43 U.S.C. § 1782(c), as compelled by § 706(1).7 Should, therefore, the district conclude that the alleged ORV use represents a failure by the BLM to manage the disputed WSAs in accordance with the FLPMA’s nonimpairment mandate, it must compel the agency to comply with its legal duty. Forest Guardians, 174 F.3d at 1187.
2. Final Action Argument
On appeal, the BLM also asserts that § 706(1) only applies to “final, legally binding actions that have been unlawfully withheld or unreasonably delayed.” Apparently, the BLM believes that a court *1229may only compel agency action under § 706(1) if the unlawfully withheld action would itself be considered a “final” action under § 704 of the APA, which limits judicial review to final agency actions.8 5 U.S.C. § 704. According to the BLM, § 706(1) is not available for “day-to-day management actions,” which, in its view, includes dealing with the ORV use at issue in this case. In essence, the BLM seems to argue that, because it could prevent impairment by ORV use through steps that might not themselves be considered a final agency action, federal courts lack subject matter jurisdiction under § 706(1) over these “day-to-day” decisions.
We find the BLM’s finality argument unpersuasive, for it seems to read finality in an inappropriately cramped manner. Contrary to the implications of the BLM’s argument, the APA treats an agency’s inaction as “action.” 5 U.S.C. § 551(13) (defining “agency action” as including a “failure to act”). Where, as here, an agency has an obligation to carry out a mandatory, nondiscretionary duty and either fails to meet an established statutory deadline for carrying out that duty or unreasonably delays in carrying out the action, the failure to carry out that duty is itself “final agency action.” Once the agency’s delay in carrying out the action becomes unreasonable, or once the established statutory deadline for carrying out that duty lapses, the agency’s inaction under these circumstances is, in essence, the same as if the agency had issued a final order or rule declaring that it would not complete its legally required duty. See Coalition for Sustainable Res., Inc. v. United States Forest Serv., 259 F.3d 1244, 1251 (10th Cir.2001) (explaining circumstances in which agency inaction may be considered “final”); Sierra Club v. Thomas, 828 F.2d 783, 793 (D.C.Cir.1987) (“[I]f an agency is under an unequivocal statutory duty to act, failure to so act constitutes, in effect, an affirmative act that triggers ‘final agency action’ review.”). Cf. Daniel P. Selmi, Jurisdiction To Review Agency Inaction Under Federal Environmental Law, 72 Ind. L.J. 65, 99-101 (1996) (discussing constructive final agency action); Peter H.A. Lehner, Note, Judicial Review of Administrative Inaction, 83 Colum. L.Rev. 627, 652-55 (1983) (explaining that finality may be found when an agency fails to act by a statutorily imposed deadline or unreasonably delays acting). Consequently, contrary to the BLM’s argument, the Bureau’s alleged failure to comply with the FLPMA’s nonimpairment mandate can be considered a final action under § 704 that is subject to compulsion under § 706(1).9 Therefore, the failure of an agency to car*1230ry out its mandatory, nondiscretionary duty either by an established deadline or within a reasonable time period may be considered final agency action, even if the agency might have hypothetically carried out its duty through some “non-final” action.10
Accordingly, we reject the BLM’s “final, legally binding” argument.
3. Partial Compliance
Even if it has a mandatory duty to prevent ORV-induced impairment, the BLM argues that it cannot be compelled to act under § 706(1) because it has taken some partial action to address impairing ORV activity. By and large, the district court rested its jurisdictional ruling on this rationale, reasoning that the BLM could not be compelled to comply with the non-impairment mandate because the BLM “presented significant evidence about the steps it is and has been taking to prevent [ORV-caused] impairment.” We disagree.
It is undisputed that, at least since the instigation of litigation, the BLM has taken some action, including closing certain roads and posting signs indicating that ORV use is prohibited in certain areas, to address alleged impairment of the WSAs caused by ORV use.11 However, the mere *1231fact that the BLM has taken some action to address impairment is not sufficient, standing alone, to remove this case from § 706(1) review, as the BLM would have us hold. Indeed, if we were to accept the BLM’s argument, we would, in essence, be holding that as long as an agency makes some effort to meet its legal obligations, even if that effort falls short of satisfying the legal requirement, it cannot be compelled to fulfill its mandatory, legal duty. Certainly, the BLM should be credited for the actions it has taken to comply with the nonimpairment mandate; it does not follow, however, that just because the BLM attempts to comply with the nonimpairment mandate, it thereby deprives a court of subject matter jurisdiction to determine whether it has actually fulfilled the statutorily mandated duty and potentially compel action if that duty has not been fulfilled.12
In support of its argument, the BLM invokes a few decisions from the Ninth Circuit, suggesting that as long as an agency is taking some action toward fulfilling its legal obligations, courts may not compel compliance under § 706(1). And, indeed, in Ecology Ctr., Inc. v. United States Forest Serv., 192 F.3d 922 (9th Cir.1999), the Ninth Circuit refused to grant relief under § 706(1) where the “Forest Service merely failed to conduct its duty in strict conformance with [a Forest] Plan and NFMA Regulations.”13 Id. at 926.
However, with all due respect, we find the Ninth Circuit’s analysis on this point unpersuasive. First, in Ecology Center, the Ninth Circuit refused to compel the Forest Service to conduct monitoring activities in strict compliance with a forest plan and federal regulations because doing so “would discourage the Forest Service from producing ambitious forest plans.” 192 F.3d at 926. Whether requiring a federal agency to comply with its own regulations would discourage that agency from enacting the regulations in the first place, however, is irrelevant for § 706(1) purposes. Our inquiry under § 706(1) is not whether, as a policy matter, particular outcomes would be encouraged or discouraged, but whether the agency has unlawfully withheld or unreasonably delayed a legally required, nondiscretionary duty. Cf. Forest Guardians, 174 F.3d at 1187-88 (explaining that § 706(1) requires a court to compel agency action once it has determined that the agency had withheld a legally required duty). Further, the court in Ecology Center viewed the monitoring activity as merely precursor data-gathering activity to support later planned final agency action in amending or revising a forest plan. By contrast, here the nonim-pairment mandate obligation of the BLM is a discrete obligation having independent *1232significance apart from any further final agency action.
Ecology Center also quoted the D.C. Circuit’s decision in Public Citizen v. Nuclear Regulatory Comm’n, 845 F.2d 1105 (D.C.Cir.1988), warning that “[a]lmost any objection to agency action can be dressed up as an agency’s failure to act” and cautioning courts against entertaining § 706(1) suits where an agency has taken some action. 845 F.2d at 1108. We find, however, that Public Citizen is readily distinguishable. At issue in Public Citizen was the Nuclear Regulatory Commission’s issuance of nonbinding regulations “for the training and qualifications of nuclear power plant personnel.” Id. at 1106. A relevant federal statute required the agency to issue binding regulations, and the appellant in that case sued, seeking to compel the agency to issue binding regulations. Id. Applicable federal statutes, however, required the appellant to bring suit challenging final agency actions or an alleged failure to act within, at most, 180 days of the agency’s decision or inaction, a deadline the appellant clearly missed if measured by the issuance of the nonbinding regulations. Id. at 1107. Consequently, the issue directly before the D.C. Circuit was not whether the agency’s issuance of nonbinding regulations insulated it from § 706(1) review, but whether the issuance of the nonbinding regulations was sufficient action to start the running of the 180-day statute of limitations period, notwithstanding the nonbinding nature of the regulations. The D.C. Circuit found the nonbinding regulations were “a formal product of the Commission, published in the Federal Register, and expressly staffed] [by the agency] that it is responsive to the mandate of the Nuclear Waste Policy Act.” Id. at 1108. Thus, by the clear statement of the agency itself, the issuance of the nonbinding regulations was intended to be final agency action, which triggered the running of the statute of limitations. The statute of limitations could not be circumvented merely by arguing that the agency’s performance was inadequate and thus should be considered an ongoing failure to act, resulting in an evergreen cause of action for failure to act.
The situation in the case before us is totally different. Here, it is alleged that the BLM is in ongoing violation of a duty to prevent impairment of the WSAs. That is an independent duty, and the BLM is not asserting that it has taken final agency action that should have triggered a statute of limitations barring SUWA’s claim. We, therefore, disagree with the notion that Public Citizen stands for the proposition that any time an agency takes some steps toward fulfilling a legal obligation, it is insulated from § 706(1) review.
Nevada v. Watkins, 939 F.2d 710 (9th Cir.1991), another Ninth Circuit decision cited by the BLM, also is inapposite. The court there simply held that the issuance of preliminary guidelines for evaluating a nuclear waste disposal site was not a final agency action because Congress, in the Nuclear Waste Policy Act, declared that such conduct should not be deemed final agency action. Id. at 714 n. 11. Obviously, we have no such clear congressional determination here. Accordingly, we reject the BLM’s contention that, because it has taken some steps to address impairment caused by ORV use, it is immune from § 706(1) review.14
*1233D. Conclusion Regarding FLPMA Claim
In summary, we find that the BLM has a mandatory, nondiscretionary duty to prevent the impairment of WSAs, and in this case, as the district court acknowledged in its decision, SUWA’s complaint presents colorable evidence suggesting that ongoing ORV use has or is impairing the disputed WSAs’ wilderness values, possibly in violation of the FLPMA’s nonimpairment mandate. The fact that the BLM could, in theory, prevent the allegedly impairing ORV use through means other than a final agency action, and that the BLM is taking some steps to prevent ORV-induced impairment, does not deprive the district court of subject matter jurisdiction under § 706(1) to consider the issue. Therefore, we reverse the district court’s conclusion that it lacked subject matter jurisdiction over SUWA’s impairment claims. On remand, the district court, giving appropriate deference to the IMP’s definition of impairment, must determine whether the BLM has, in fact, failed to comply with the FLPMA’s the nonimpairment mandate.
IV. Duties under the Land Use Plans
SUWA also alleges on appeal that the BLM failed to carry out a mandatory duty to manage several areas “in accordance with [their] land use plans.”
The district court dismissed the SUWA’s LUP-based claims on two grounds. The district court reasoned on the one hand that, under relevant regulations, compliance with forest management plans is “limited only to affirmative projects either approved or undertaken after the RMP is in place; [the applicable regulation] does not require that further planning activities contemplated by the plan actually take place.” Because SUWA’s complaint did not focus on “some site-specific action,” the district court concluded that the BLM could not be compelled under § 706(1) to comply with the “monitoring” and ORV-implementation plans promised in LUPs. Alternatively, the district court explained, SUWA’s claims were simply a challenge to “the sufficiency of [the] BLM’s actions, rather than a failure to carry out a clear ministerial duty.”
On appeal, the BLM urges us to affirm based on the reasons identified by the district court. In addition, the BLM argues that LUPs do not create mandatory, nondiscretionary duties because LUPs “are not Congressional mandates, and they are subject to contingencies, such as availability of funds, personnel and the presence of competing priorities.” We find the arguments articulated by the BLM and the district court unpersuasive.
A. LUPs
The FLPMA requires the Department of the Interior and the BLM to “manage the public lands ... in accordance with the land use plans [LUPs] developed ... under section 1712 [of the FLPMA].” 43 U.S.C. § 1732(a). Section 1712, in turn, identifies a number of criteria and concerns that must be taken into account in developing LUPs. Id. § 1712(h), (c); see also 43 C.F.R. § 1610.2 (discussing public participation in LUPs).
At issue in this case are the LUPs for lands characterized as the “Factory Butte and San Rafael areas.” It is undisputed that in 1990, an LUP identified Factory Butte as a region requiring special monitoring for ORV use, stated that the “[t]he area will be monitored and closed if warranted,” and indicated that “[r]esource damage will be documented and recommendations made for corrective action.” The BLM acknowledges that between 1990 and 2000 it did not fully comply with the Factory Butte monitoring pledge. In particular, it failed to maintain a monitoring supervision file specified in the LUP.
*1234In 1991, the BLM created the San Rafael LUP, which called for designation of ORV trails “following completion of an ORV implementation plan,” which was scheduled to be completed within one year of the LUP’s approval. In turn, the ORV implementation plan was to develop criteria for determining what areas in San Rafael would be open to ORV use. During the course of the litigation, the BLM admitted that it prepared an ORV implementation plan on October 6, 1997, but that it had been only partially implemented.
B. LUP Claim
As an initial matter, we reject the BLM’s contention that it did not have a mandatory, nondiscretionary duty to carry out the activities described in the disputed LUPs. The Factory Butte and San Rafael LUPs declare that Factory Butte “will be monitored” for ORV use and that an ORV implementation plan for San Rafael “will be developed.” The FLPMA, in turn, unequivocally states that “[t]he Secretary shall manage the public lands ... in accordance with the land use plans developed by him.” 43 U.S.C. § 1732(a); see also Pub. Lands Council v. Babbitt, 167 F.3d 1287, 1299 (10th Cir.1999) (noting how the BLM “shall manage” lands in accordance with LUPs); Natural Res. Def. Council, Inc. v. Hodel, 618 F.Supp. 848, 858 (E.D.Cal.1985) (same). Relevant regulations similarly provide that the BLM “will adhere to the terms, conditions, and decisions of officially approved and adopted resource related plans.” 43 C.F.R. § 1601.0-5(c). Therefore, a straightforward reading of the relevant LUPs, as well as applicable statutes and regulations, suggests that the BLM must carry out specific activities promised in LUPs.
It is true, as the BLM and the Recre-ationists argue, that Congress intended LUPs to be dynamic documents, capable of adjusting to new circumstances and situations. See H.R.Rep. No. 94-1163, at 5 (1976), reprinted in 1976 U.S.C.C.A.N. 6175, 6179, quoted in Natural Res. Def. Council, Inc. v. Hodel, 624 F.Supp. 1045, 1059 (D.Nev.1985) (“The term ‘land use planning’ is not defined in [the] bill because it is a term now in general usage and permits a large variety of techniques and procedures and various alternatives.”). The BLM can draft LUPs in a way that optimizes the agency’s ability to respond to changing circumstances and conditions. However, the BLM cannot “ignore the requirements of the Forest Plan.”15 Sierra *1235Club v. Martin, 168 F.3d 1, 4 (11th Cir.1999); see also Neighbors of Cuddy Mountain v. United States Forest Serv., 137 F.3d 1372, 1376-77 (9th Cir.1998) (same); Ore. Natural Res. Council Action v. United States Forest Serv., 59 F.Supp.2d 1085, 1094-95 (W.D.Wash.1999) (same). Similarly, the BLM’s right (in accordance with applicable environmental statutes, such as NEPA) to amend or alter existing LUPs does not free the agency from carrying out present obligations. Just as the BLM can be held accountable for failing to act with regard to its nonimpairment duty, it also can be held accountable for failing to act as required by the mandatory duties outlined in an LUP. Therefore, a colorable claim of failing to adhere to LUP duties provides a court with subject matter jurisdiction to consider whether the failure to act warrants relief under § 706(1).
C. Future Action Argument
We also find unconvincing the BLM’s claims that it is required to comply with the mandates of a LUP only when it undertakes a future, site-specific project. Undeniably, many federal lawsuits involving forest plans arise when a federal agency authorizes a particular action within a forest without complying with specific plan requirements. See, e.g., Sierra Club v. Martin, 168 F.3d 1, 3 (11th Cir.1999); Utah Envtl. Cong. v. Zieroth, 190 F.Supp.2d 1265, 1268 (D.Utah 2002); Forest Guardians v. United States Forest Serv., 180 F.Supp.2d 1273, 1277-78 (D.N.M.2001). Nothing in the FLPMA, however, indicates that the BLM is required to comply with LUPs only when it undertakes some future, site-specific action. Some Plan provisions may only restrict future, site-specific action, see Ohio Forestry Ass’n, Inc. v. Sieira Club, 523 U.S. 726, 118 S.Ct. 1665, 140 L.Ed.2d 921 (1998), while other Plan provisions may restrict the agency’s ongoing conduct or impose immediate duties on the agency even in the absence of future, site-specific proposals. As to the latter provisions, such as the ones at issue here, they have by their own terms immediate effect on the BLM. As discussed above, the FLPMA simply and straightforwardly declares, “[t]he Secretary shall manage the public lands ... in accordance with the land use plans developed by him.” 43 U.S.C. § 1732(a); see also Public Lands Council, 167 F.3d at 1299 (noting how the BLM “shall manage” lands in accordance with LUPs). It does not suggest that management “in accordance” with LUPs will occur only when some discrete post-plan action occurs, or that the BLM is not obligated to follow through on and carry out specific actions, such as monitoring for ORV use, promised in a LUP. Likewise, some regulations suggest that the BLM must comply the LUP requirements. See 43 C.F.R. § 1601.0-5(c) (explaining that the BLM “will adhere to the terms, conditions, and decisions of officially approved and adopted resource related plans”).
The BLM invokes certain regulatory provisions that state that future management actions must conform to approved plans. See 43 C.F.R. § 1610.5-3(a); see also 43 C.F.R. § 1601.0-2. However, those regulations do not in any manner suggest that the BLM is relieved from implementing ongoing actions if they are specifically promised in the LUP itself. The BLM suggests that inaction cannot constitute a violation of a LUP. But the failure to implement a program specifically promised in an LUP carries the same effect as if the agency had taken an “affirmative” or “future” action in direct defiance of its LUP obligations. Cf. Coalition for Sustainable Res., 259 F.3d at 1251; Thomas, 828 F.2d at 793. As such, a court may compel the BLM to carry out a duty imposed by an LUP that has been unreasonably delayed *1236or unlawfully withheld.16 See Martin, 168 F.3d at 4.
Accordingly, we reverse the district court to the extent it dismissed SUWA’s LUP-based claims on the ground that the BLM’s obligation to comply with LUP is only triggered by “some [future] site-specific action taken by the BLM.”
D. Partial Compliance
For the reasons outlined in our discussion of SUWA’s nonimpairment claims, we also reverse the district court’s conclusion that the BLM cannot be compelled under § 706(1) to comply with the LUP requirements because, “while the BLM’s actions have not been carried out to the letter [of the LUPs], there has not been a complete failure to perform a legally required duty that would trigger review under § 706(1).” As previously explained, partial efforts toward completing a legally required duty do not prevent a court from compelling action under § 706(1). However, when the district court reviews the merits on remand, it can take into account the LUP’s mechanism for addressing changing circumstances and conditions in determining the scope of the duties involved and the agency’s attempted compliance.17
E. LUP Conclusion
In summary, we find that the district court improperly dismissed SUWA’s LUP-based claims for want of subject matter jurisdiction. Contrary to the suggestions of the district court and the BLM, we hold that the BLM did have a mandatory, non-discretionary duty to comply with the Factory Butte LUP’s ORV-monitoring provision and the San Rafael LUP’s ORV-implementation provision. We reject the BLM’s arguments that (1) LUPs cannot impose mandatory, nondiscretionary duties and/or (2) can only impose mandatory duties when an affirmative, future, and site-specific action occurs. And, for reasons previously discussed, we reject the suggestion that the BLM’s efforts towards compliance with the LUP obligations, delayed for over a decade, preclude § 706(1) review.
V. NEPA
The third issue presented on appeal centers around the National Environmental Policy Act (NEPA) and the BLM’s alleged failure to take a “hard look” at information suggesting that ORV use has substantially increased since the NEPA studies for the disputed areas were issued. SUWA contends that, under § 706(1), the BLM should be compelled to take a hard look at this information to decide whether a sup*1237plemental environmental impact statement (SEIS) or supplemental environmental assessments should be prepared for certain affected areas. In particular, SUWA argues that the BLM’s most recent NEPA analyses for the San Rafael Swell, Parunu-weap, Behind the Rocks, and Indian Creek areas are dated and do not account adequately for recent increases in ORV activity.18
The BLM argues that it should not be compelled to take a hard look at the increased ORV use because it is “planning to conduct NEPA analysis of the nature of impacts of current levels of OHV use in all [the relevant] areas within the next several years,” subject to resource constraints. The BLM further argues that SUWA failed to raise its “hard look” argument before the district court, instead “resting only on [the] BLM’s alleged ‘failure to produce supplemental environmental impact statements.’ ” Significantly, the BLM does not directly dispute on appeal that the alleged ORV use requires a hard look, and it concedes that, “on a nation-wide level, it needs to revise many of its land management plans.”
In its discussion of SUWA’s NEPA claim, the district court initially acknowledged that SUWA was seeking to compel the BLM to take a “hard look” at the ORV information. Yet it then rejected SUWA’s hard look claim on the ground that a court could not compel the BLM to prepare supplemental NEPA analyses based on the present record, suggesting in the process that SUWA was seeking to compel the production of a SEIS.
For the reasons discussed below, we believe that the district court misinterpreted SUWA’s claim and applied the wrong analysis, and we find that the BLM’s arguments for affirming the district court’s ruling unconvincing. Consequently, we reverse the district court’s decision.
A. Supplemental Analysis under NEPA
Under NEPA, “ ‘major Federal actions significantly affecting the quality of the human environment’ must be preceded by an environmental impact statement or EIS.” Holy Cross Wilderness Fund v. Madigan, 960 F.2d 1515, 1521 (10th Cir.1992) (citation omitted). Before creating an EIS, however, a government agency may prepare a document called an environmental assessment (EA). Friends of the Bow v. Thompson, 124 F.3d 1210, 1214 (10th Cir.1997). If after preparing the EA, the agency concludes that a proposed action will not significantly affect the environment, the agency may issue a “finding of no significant impact” (FONSI) and “need not prepare a full EIS.” Id.; see 40 C.F.R. § 1501.4(e). The primary goal of NEPA is to make sure a government agency carefully gathers and evaluates relevant information about the potential impact of a proposed agency action on the environment and that this information is made available to the public. Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349, 109 S.Ct. 1835, 104 L.Ed.2d 351 (1989); see also 40 C.F.R. § 1500.1(b) (“NEPA procedures must insure that environmental information is available to public officials and citizens before decisions are made and before actions are taken.”). NEPA does not require an agency to reach a particular substantive outcome. Marsh v. Ore. Natural Res. Council, 490 U.S. 360, 371, 109 S.Ct. 1851, 104 L.Ed.2d 377 (1989); Envtl. Def. Fund, Inc. v. Andrus, 619 F.2d 1368, 1374 (10th Cir.1980).
*1238Due to this emphasis on informed decisionmaking, federal regulations require government agencies to prepare an SEIS or a supplemental EA (1) if the agency “makes substantial changes in the proposed action that are relevant to environmental concerns” or (2) “significant new circumstances or information relevant to environmental concerns and bearing on the proposed action or its impacts” arise.19 40 C.F.R. § 1502.9(c) (i)-(ii); see also Marsh, 490 U.S. at 372-73, 109 S.Ct. 1851; Colo. Envtl. Coalition v. Dombeck, 185 F.3d 1162, 1177-78 (10th Cir.1999). As the Supreme Court explained, “It would be incongruous with th[e] approach to environmental protection ... for the blinders to adverse environmental effects, once unequivocally removed, to be restored prior to the completion of agency action simply because the relevant proposal has received initial approval.” Marsh, 490 U.S. at 371, 109 S.Ct. 1851.
This court and the Supreme Court have recognized, however, that an agency does not have to supplement an EIS or an EA “every time new information comes to light.” Id. at 373, 109 S.Ct. 1851; Friends of the Bow, 124 F.3d at 1218 (quoting Marsh). “To require otherwise,” the Supreme Court has observed, “would render agency decisionmaking intractable, always awaiting updated information only to find new information outdated by the time a decision is made.” Marsh, 490 U.S. at 373, 109 S.Ct. 1851. Instead, “[t]he issue is whether the subsequent information raises new concerns of sufficient gravity such that another, formal in-depth look at the environmental consequences of the proposed action is necessary.” Wisconsin v. Weinberger, 745 F.2d 412, 418 (7th Cir.1984); see also S. Trenton Residents Against 29 v. Fed. Highway Admin., 176 F.3d 658, 663-64 (3d Cir.1999) (same).
In evaluating an agency’s decision not to develop a SEIS or supplemental EA, courts utilize a two part test. First, they look to see if the agency took a “ ‘hard look’ at the new information to determine whether [supplemental NEPA analysis] is necessary.” Headwaters, Inc. v. Bureau of Land Mgmt., Medford Dist., 914 F.2d 1174, 1177 (9th Cir.1990); see also Marsh, 490 U.S. at 374, 109 S.Ct. 1851; Hughes River Watershed Conservancy v. Johnson, 165 F.3d 283, 286 (4th Cir.1999). In applying the hard look test, courts may consider whether the agency “obtains opinions from its own experts, obtains opinions from experts outside the agency, gives careful scientific scrutiny, [ ] responds to all legitimate concerns that are raised,” Hughes River, 165 F.3d at 288 (citing Marsh, 490 U.S. at 378-85, 109 S.Ct. 1851), or otherwise provides a reasoned explanation for the new circumstance’s lack of significance. Second, after a court determines that an agency took the requisite “hard look,” it reviews an agency’s decision not to issue an SEIS or a supplemental EA under the APA’s arbitrary and capricious standard. Marsh, 490 U.S. at 377, 109 S.Ct. 1851; Colo. Envtl. Coalition, 185 F.3d at 1178; Friends of the Bow, 124 F.3d at 1218; Hughes River Watershed Conservancy v. Glickman, 81 F.3d 437, 443 (4th Cir.1996).
B. Hardlook Claim
Turning to the merits of the parties’ arguments, we initially conclude that SUWA properly raised its “hard look” claim before the district court. A review of the district court proceedings indicates that SUWA claimed that the “BLM’s fail*1239ure to take [a] ‘hard look’ ... is a clear violation of NEPA’s requirements.” In advancing this argument, SUWA distinguished the first step of supplemental NEPA review (whether an agency took a hard look at new information) from the second step (whether the agency acted arbitrarily and capriciously in not issuing an SEIS or a supplemental EA) and made clear it was challenging the BLM’s failure to take a “hard look,” not whether the BLM acted arbitrarily and capriciously in refusing to prepare a supplemental NEPA analysis. While SUWA did include a rhetorical flourish suggesting that “should the agency take the required hard look, the inescapable conclusion of that analysis must be that the ‘new circumstances’ ... require supplemental NEPA,” the BLM apparently recognized that SUWA was asserting a “failure to take a ‘hard look’ ” claim and responded accordingly. Consequently, we conclude that SUWA adequately raised and preserved its claim that the BLM should be compelled to take a hard look at new information suggesting “significant new circumstances ... relevant to environmental concerns and bearing” on its management of the disputed lands. 40 C.F.R. § 1502.9(c)(i)-(ii). Further, we conclude the district court erred by resolving SUWA’s claim on the ground that, based on the evidence currently before it, an actual SEIS or supplemental EA could not be ordered.
C. Future NEPA Action
We also believe that the BLM is misguided in claiming that because it will be undertaking NEPA analysis in the near future, a court cannot, or, at the very least, should not, require it to take a hard look at the increased ORV use. The BLM’s assertion that it hopes to fulfill, or even will fulfill, its NEPA obligations in the future does not address its current failures to act. Cf. Portland Audubon Soc’y v. Babbitt, 998 F.2d 705, 709 (9th Cir.1993) (“[W]e are unmoved by the Secretary’s claim that it would be futile to prepare supplemental EISs ... when its new Resources Management Plans and accompanying EISs will address all the relevant information.”).
Similarly, the BLM’s claim that it should not be compelled to take a hard look at present ORV use because it faces budget constraints and because requiring such a review “would only divert BLM’s resources from its current and planned NEPA work” is unavailing. The BLM’s budgetary argument wrongly conflates financial constraints with the legal issue in this case: whether the BLM is required to take a hard look at increased ORV use under NEPA. An agency’s lack of resources to carry out its mandatory duties, we have reasoned, does not preclude a court from compelling action under § 706(1). Forest Guardians, 174 F.3d at 1189 n. 14 (holding that the unavailability of resources cannot be used as a defense against an action to compel an agency to carry out its mandatory, nondiscretionary duties); see also id. at 1192 (“Wisely, the Secretary does not press the argument that inadequate congressional appropriations relieved him of his ESA duties. We could not accept that argument if it had been raised.... ”). Instead, we have explained, an inadequate resource defense must be reserved for any contempt proceedings that might arise if the agency fails to carry out a mandatory duty after being ordered to do so by a court. Id. (expressing sympathy for the resources argument and noting that it “could arise at the contempt stage”).
Additionally, we find the BLM’s claim that it should not be compelled to take a hard look at increased ORV use because it intends to conduct NEPA reviews in the near future problematic in light of its budget-based arguments. The BLM’s extensive discussion about the budgetary woes *1240confronting it, as well as its concession that “limited resources will prevent [the] BLM from undertaking all of its desired [NEPA] planning efforts immediately,” raise serious questions about the likelihood of a future hard look actually occurring. Our concern on this score is only increased by the BLM’s failure to offer a concrete time table for when its NEPA activities will occur; all the BLM suggests is that further NEPA review will occur over the next “several” or “few” years.
Accordingly, we conclude that the district court erred in concluding that it could not order the BLM to take a hard look at the information presented by SUWA. Cf. Hughes River, 81 F.3d at 446 (concluding that Agency violated NEPA by not taking a hard look at information before declining to issue a SEIS).
VI. Conclusion
In our view, the district court erroneously concluded that because the BLM has taken some steps toward addressing alleged ORV-caused impairment and toward complying with LUP requirements, it lacked subject matter jurisdiction under § 706(1) of the APA. We also find that the district court mistakenly believed that the BLM is only bound by the requirements of LUPs when it undertakes “affirmative, future actions” that conflict with mandatory LUP duties. Finally, we further conclude that the district court misapprehended the nature of SUWA’s NEPA claim. The alternative grounds for affirming the district court's ruling offered by the BLM, including its claim that unlawfully withheld action may only be compelled under § 706(1) if the withheld action, once carried out, would be considered final agency action, are unpersuasive. Accordingly, we REVERSE the district court’s decision and REMAND for proceedings consistent with this opinion.

. SUWA filed its notice of appeal before the district court certified the dismissed claims for appeal under Rule 54(b). On February 5, 2001, this court issued a show cause order informing the parties that unless the district court either certified the dismissed claims under Rule 54(b) within thirty days or explicitly adjudicated the remaining claims within thirty days, the appeal would be dismissed. On February 9, 2001, the district court issued Rule 54(b) certification, and, upon receipt of the district court order, the question of appellate jurisdiction was referred to the panel hearing the merits of this case. Given that the parties obtained Rule 54(b) certification within thirty days of our show cause order, the premature notice of appeal is “deemed to [have] ripen[ed] as of the date of certification,” and we have “jurisdiction over the appeal.” United States v. Hardage, 982 F.2d 1491, 1494 (10th Cir.1993); cert. denied, 516 U.S. 1009, 116 S.Ct. 565, 133 L.Ed.2d 490 (1995); see Kelley v. Michaels, 59 F.3d 1055, 1057 (10th Cir.1995); Lewis v. B.F. Goodrich Co., 850 F.2d 641, 645-46 (10th Cir.1988) (en banc).


. The FLPMA incorporates the Wilderness Act of September 3, 1964’s definition of "wilderness.” See 43 U.S.C. § 1782(a). That act, in relevant part, defines "wilderness” as
an area of undeveloped Federal land retaining its primeval character and influence, without permanent improvements or human habitation, ... which (1) generally appears to have been affected primarily by the forces of nature, with the imprint of man's work substantially unnoticeable; (2) has outstanding opportunities for solitude or a primitive and unconfined type of recreation; (3) has at least five thousand acres of land or is of sufficient size to make practicable its preservation and use in an unimpaired condition; and (4) may also contain ecological, geological, or other features of scientific, educational, scenic, or historical value.
16 U.S.C. § 1131(c).


. In 1980, the BLM designated 2.5 million acres of federal land in Utah as WSAs. See 45 Fed.Reg. 75,602, 75,603 (Nov. 14, 1980). Four areas designated as WSAs are at issue in this case: Moquith Mountain, Parunuweap Canyon, Sid’s Mountain, and Behind the Rocks.


. The FLPMA does not explain what the terms "preservation,” "wilderness,” or “impair” mean. The BLM, however, has interpreted this "nonimpairment” mandate in a document entitled the Interim Management Policy for Lands Under Wilderness Review (IMP), which was issued as a federal regulation at 44 Fed.Reg. 72,014. See Hodel, 848 F.2d at 1086; see also Rocky Mountain Oil & Gas, 696 F.2d at 739 n. 6 (explaining that the IMP was "promulgated using notice and comment procedures”). Courts give deference to the BLM's interpretation of the FLMPA, as expressed in the IMP, particularly where language in the FLMPA is ambiguous. See Hodel, 848 F.2d at 1087 (deferring to the IMP'S reconciliation of tensions within the FLPMA); Clark, 774 F.2d at 1409-10 (deferring to the BLM's interpretation of the FLMPA as announced in the IMP); Rocky Mountain Oil & Gas, 696 F.2d at 745 ("Where the [FLMPA] is ambiguous, we must afford deference to the interpretation given the statute by the agency charged with its administration.”).
According to the IMP, "Management to the nonimpairment standard does not mean that the lands will be managed as though they had already been designated as wilderness.” Rather the nonimpairment standard requires the BLM "to ensure that each WSA satisfies [the definition of wilderness] at the time Congress makes a decision on the area.” "The Department therefore has a responsibility to ensure that the existing wilderness values of all WSAs ... are not degraded so far, compared with the areas’s values for other purposes, as to significantly constrain the Congress' prerogative to either designate a WSA as a wilderness or release it for other uses” (emphasis in original).
As part of the nonimpairment mandate, the IMP mandates that the BLM may only authorize "non-impairing” activity in the WSAs. Under the IMP, use of WSA land will be considered "non-impairing” if two criteria are met. First, the use must be temporary in nature, meaning that it does not “create surface disturbance or involve permanent placement of structures” (emphasis added). The IMP defines "surface disturbance” as "any new disruption of the soil or vegetation which would necessitate reclamation.” Second, after the activity terminates, "the wilderness values must not have been degraded so far as to significantly constrain the Congress’s prerogative regarding the area’s suitability for preservation as wilderness.”


. Although the district court indicated that its disposition of this case would have been the same regardless of whether the SUWA suit was characterized as one seeking to compel "unreasonably delayed” action or "unlawfully withheld” action, it concluded that SUWA’s claim amounted to one alleging an unreasonable delay. The district court, invoking our decision in Forest Guardians v. Babbitt, 174 F.3d 1178 (10th Cir.1999), reasoned that this action fell under the "unreasonably delayed” category because "there are no ‘date-certain deadlines’ by which [the] BLM’s ORV man*1226agement must operate.” Unlike the district court, we believe that SUWA's nonimpairment claims fall in the "unlawfully withheld” category.
We explained in Forest Guardians that "if an agency has no concrete deadline establishing a date by which it must act, and instead is governed only by general timing provisions ..., a court must compel only action that is delayed unreasonably. Conversely, when an entity governed by the APA fails to comply with a statutorily imposed absolute deadline, it has unlawfully withheld agency action and courts, upon proper application, must compel the agency to act.” 174 F.3d at 1190.
As discussed above, the FLPMA imposes an immediate and continuous obligation on the BLM to manage a parcel designated as a WSA in such a way that its wilderness values are not impaired and the land always remains eligible for designation as permanent wilderness areas at any moment Congress might decide to give them that status. See 43 U.S.C. § 1782(c). We conclude that Congress did impose an absolute deadline by which the BLM has to prevent impairment because this duty begins the moment the land is designated as a WSA and continues until Congress makes a decision regarding permanent wilderness designation. While Congress did not state this deadline in a date specific manner, it nonetheless created a deadline: the time when Congress makes the decision on wilderness designation.


. Courts have often explained that the standards for compelling agency action through a writ of mandamus and through § 706(1) are very similar, even though the availability of relief under the APA precludes mandamus relief. See, e.g., Mt. Emmons Mining Co. v. Babbitt, 117 F.3d 1167, 1170 (10th Cir.1997) ("The availability of a remedy under the APA technically precludes [a] request for a writ of mandamus, although the mandatory injunction is essentially in the nature of mandamus relief” (citations omitted).); Yu v. Brown, 36 F.Supp.2d 922, 928-29 (D.N.M.1999) ("Seeking to harmonize the Mandamus Statute with the APA, the Tenth Circuit has held that, since mandamus requires that no other remedy be available and the APA provides a means of challenging ... agency action, technically mandamus relief is no longer available in such cases. However, the court has also recognized [the similarity between mandamus relief and relief under the APA]” (citation omitted).); see also Independence Mining Co. v. Babbitt, 105 F.3d 502, 506-07 (9th Cir.1997) (analyzing a mandamus claim under § 706(1) because of similarities in the relief). There is, however, an important distinction between compelling agency action through a writ of mandamus and through § 706(1). Even if a party shows that the "prerequisites [for a writ of mandamus] have been met, a court still exercises its own discretion in deciding whether or not to issue the writ.” Marquez-Ramos v. Reno, 69 F.3d 477, 479 (10th Cir.1995) (emphasis added); see also Marathon Oil, 937 F.2d at 500 ("[T]he issuance of the writ is a matter of the issuing court's discretion.”). By contrast, once a court determines that an agency "unlawfully withheld” action, the APA requires that courts compel agency action. Forest Guardians, 174 F.3d at 1187-88 (explaining that the use of the word "shall” in § 706 means courts ‘‘must compel agency action unlawfully withheld”).


. The IMP gives specific attention to ORV use when discussing impairing activity. For example, the IMP specifically notes that "[c]ross-country vehicle use off boundary roads and existing-ways” constitutes surface disturbance — specifically defined as "impairing” activity under the IMP — because "the tracks created by the vehicles leave depressions or ruts, compact the soils, and trample or compress vegetation.” The regulation also holds that vehicles may not drive off "existing trails” except (1) in emergency situations, (2) by state or federal officials to protect human life, safety, and property, (3) where the area was designated for ORV use prior to FLPMA, or (4) where the vehicle will be traversing on sand dunes or snow areas that have been designated for that type of recreational activity. Similarly, the IMP indicates that recreational activities normally permitted within WSAs may be restricted if they "depend upon cross-country uses of motor vehicles.”


. Section 704 defines the limits of federal courts’ power to review actions by administrative agencies, declaring, “Agency action made reviewable by statute and final agency action for which there is no other adequate remedy in a court are subject to judicial review.” 5 U.S.C. § 704. Agency action, in turn, is defined as including "the whole or a part of agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.” Id. § 551(13); see also Lujan v. Nat’l Wildlife Fed'n, 497 U.S. 871, 882, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990) (explaining definition of agency action).


. Courts have implicitly recognized that unlawfully withheld actions are considered final under § 704. Some emphasize, for example, that an agency must carry out nondiscretion-aiy duties required by law, without discussing whether the withheld duty would be considered a final agency action. Firebaugh Canal Co. v. United States, 203 F.3d 568, 577 (9th Cir.2000); Forest Guardians, 174 F.3d at 1187-88 (collecting Tenth Circuit cases explaining that an agency must carry out non-discretionary duties). Courts have sometimes described § 706(1) as an exception to the APA "finality" requirement. See, e.g., Independence Mining Co., 105 F.3d at 511 (citing Public Citizen v. Bowen, 833 F.2d 364, 367 (D.C.Cir.1987), and Public Citizen Health Research Group v. Comm’r, FDA, 740 F.2d 21, 30-32 (D.C.Cir.1984)). This description may *1230be slightly inaccurate, however, for § 704 of the APA defines the type of agency actions subject to judicial review and, in relevant part, limits judicial review to final agency actions. 5 U.S.C. § 704. Section 706(1), by contrast, defines the "scope” of judicial review over reviewable agency actions. Id. § 706; see also Aladjem v. Cuomo, No. CIV-A-96-6576, 1997 WL 700511, at *3 n. 2 (E.D.Pa. Oct.30, 1997).


. The BLM's argument has other weaknesses. First, it seems somewhat in tension with established precedent holding that an agency may be compelled to make a decision or implement a duty, even if the agency retains discretion over how it will carry out that duty. See, e.g., Mt. Emmons, 117 F.3d at 1172; Marathon Oil, 937 F.2d at 500; Yu, 36 F.Supp.2d at 931. Second, the BLM's position would seem to create a "no-man's-land” of judicial review, in which a federal agency could flaunt mandatory, nondiscretionary duties simply because it might be able to satisfy these duties through some form of non-final action. Third, in this case, it is clear that many of the steps the BLM might take to address impairment caused by ORV use 1would be considered final agency actions. Indeed, as all parties acknowledge, some of the Recreationists who intervened in this suit have brought a separate lawsuit challenging the BLM’s decision to close certain ORV routes in the disputed WSAs. Closing roads, fining unauthorized ORV users, licensing some users but not others, issuing new rules restricting ORV use, etc., possibly could all fall within the definition of a final agency action. See 5 U.S.C. § 551(13).


. For example, on March 21, 2000, the BLM issued regulations closing 19 ORV routes in the Sids Mountain WSA and limiting ORV use to only "four designated routes.” The record further indicates that the BLM erected signs and barricades closing ORV routes and sought assistance from local ORV and environmental groups to effectuate restrictions on ORV use.
In the Moquith Mountain WSA, the BLM began combating increased ORV use in 1993 by posting signs, sponsoring educational programs, and increasing limited law enforcement patrols. In 1998, the BLM followed up on these efforts by closing a number of ORV routes. The BLM also indicated that it was planning additional measures where compliance with these measure has not been as successful as hoped.
As to the third WSA area, the Parunuweap WSA, the BLM published a management order in August 2000 limiting ORV use to designated travel routes and prohibiting cross-country ORV travel outside these areas. During testimony before the district court in 2000, the BLM also indicated that it had planned educational programs on ORV use, had ordered signs that would be posted on closed ORV routes in the area, and would be mailing ORV information to interested parties within several weeks, though it is not entirely clear whether the BLM ever implemented these plans.
Finally, between 1990 and 2000, the BLM prohibited ORV travel in the Behind the *1231Rocks WSA, placed information on bulletin boards explaining ORV restrictions, and posted signs and/or dragged objects in front of unauthorized ORV routes. According to testimony in the record, the BLM also monitored ORV activity in the region.


. Imagine, for example, that applicable federal law prohibited logging in a national forest, yet the BLM only prohibited logging on half the forest, permitting, for one reason or another, logging on the remaining half. The logic of the BLM's argument would have us hold that, because the BLM successfully prevented logging on half, it could not be ordered to prevent logging on the remaining half, notwithstanding the BLM's failure to satisfy its legal obligation to prevent logging in the forest.


. The Recreationists also cite to the Fifth Circuit case of Sierra Club v. Peterson, 228 F.3d 559 (5th Cir.2000) (en banc). However, we do not believe that case supports the BLM’s position. Rather, it essentially held that the plaintiffs' effort to enforce the Forest Service's monitoring obligations was not jus-ticiable. Id. at 566-68 & n. 11. There is no suggestion in that case that jurisdiction over the monitoring claim failed because of partial monitoring activity by the Forest Service.


. This is not to suggest that the agency's attempted compliance is totally irrelevant to § 706(1) proceedings. In Forest Guardians, for example, we rejected the argument that budgetary constraints could excuse the Secretary of Interior’s ”fail[ure] to perform a non-.discretionary duty.” 174 F.3d at 1191. Nonetheless, we held that budgetary constraints could be considered when deciding what remedy the court should impose for the alleged violation or whether the Secretary should be held in contempt. Id.


. The BLM invokes the Supreme Court's decision in Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 118 S.Ct. 1665, 140 L.Ed.2d 921 (1998), to support its claim that courts cannot compel compliance with LUPs under § 706(1) because "agency plans are programmatic planning documents which are subject to continual review and refinement.” We find Ohio Forestry inapposite. Ohio Forestry does not stand for the proposition that the Forest Service cannot be compelled to conform its current conduct to LUPs. Rather, the Court held in Ohio Forestry that an environmental interest group's challenge to a forest plan allowing logging within a national forest was not ripe because, before any logging could occur, the Forest Service had to "focus upon a particular site, propose a specific harvesting method, prepare an environmental review, permit the public an opportunity to be heard, and (if challenged) justify the proposal in court.” 523 U.S. at 734, 118 S.Ct. 1665. Contrary to the BLM’s argument that Ohio Forestry held that a forest plan was merely a planning document with no legal effect, the Supreme Court said that "in [the] absence of [Plan authorization] logging could not take place.” Id. at 730, 118 S.Ct. 1665; see also Trent Baker, Judicial Enforcement of Forest Plans in the Wake of Ohio Forestry, 21 Pub. Land & Resources. L.Rev. 81, 107 (2000) (explaining that, even after Ohio Forestry, "agency decisions to ignore their own regulations are reviewable under the APA as final agency actions or failures to act”). Further, the plan provisions under review in Ohio Forestry, unlike the Plan provision being asserted here, do not purport to establish immediate obligations on the Forest Service but only set forth broad preconditions for further action.


. The BLM’s refusal to adhere to promised monitoring programs, such as those discussed in the Factory Butte LUP, is in tension with regulations mandating that LUPs "establish intervals and standards, as appropriate, for monitoring and evaluation of the plan” and that forest managers "shall be responsible for monitoring and evaluating the plan in accordance with the established intervals and standards.” 43 C.F.R. § 1610.4-9.


. On appeal, there has been some suggestion by the parties that SUWA's LUP claims, particularly with regard to the Factory Butte area, are now moot because the BLM implemented the LUP requirements after SUWA instituted the present litigation. On remand, the district court should consider whether some or all of the SUWA’s LUP-based claims are moot, though we note that the Supreme Court has cautioned against finding a claim moot where a party ends the challenged, allegedly illegal conduct after the filing of a lawsuit, unless it is “absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.” Adarand Constructors, Inc. v. Slater, 528 U.S. 216, 222, 120 S.Ct. 722, 145 L.Ed.2d 650 (2000) (emphasis in original, internal quotation marks omitted); see also Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (same).


. SUWA specifically challenges a 1990 environmental assessment (EA) for the Henry Mountains area, a 1991 EIS for the San Rafael Swell area, a 1980 EA for the Parunuweap area, a 1985 EA for the Behind the Rocks area, and a 1991 EIS for the Indian Creek area.


. The standard for preparing a supplemental EA is the same as for preparing an SEIS. See Idaho Sporting Cong., Inc. v. Alexander, 222 F.3d at 566 & n. 2 (9th Cir.2000); Friends of the Bow, 124 F.3d at 1218 & n. 3.


. The requirement that the agency's obligation be ministerial in nature has also been expressed as a requirement that the agency's obligation be “a plainly defined and preemptory duty.” Hadley Mem’l Hosp., Inc. v. Schweiker, 689 F.2d 905, 912 (10th Cir.1982) (citations omitted). The BLM's nonimpairment obligation simply cannot be viewed as either ministerial or a plainly defined and preemptory duty.